UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8079


CALVIN JEROME BYRD,

                  Petitioner - Appellant,

             v.

DIRECTOR JON OZMINT; ROBERT M. STEVENSON, III, Warden of
Broad River Correctional Institution,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Patrick Michael Duffy, District
Judge. (3:07-cv-02951-PMD)


Submitted:    March 23, 2009                 Decided:   April 3, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Calvin Jerome Byrd, Appellant Pro Se.           Melody Jane Brown,
Assistant Attorney General, Columbia,         South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Calvin      Jerome       Byrd     seeks     to       appeal       the    district

court’s    order    accepting        the     recommendation         of     the       magistrate

judge     and    denying      relief     on    his     28     U.S.C.       §    2254       (2006)

petition.       The order is not appealable unless a circuit justice

or   judge      issues   a    certificate         of   appealability.                28    U.S.C.

§ 2253(c)(1) (2006).            A certificate of appealability will not

issue     absent    “a       substantial       showing        of    the        denial       of    a

constitutional       right.”           28    U.S.C.      § 2253(c)(2)           (2006).           A

prisoner        satisfies       this        standard        by     demonstrating               that

reasonable       jurists      would     find      that      any     assessment            of     the

constitutional       claims     by     the    district        court    is      debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                        We have

independently reviewed the record and conclude that Byrd has not

made the requisite showing.                 Accordingly, we deny a certificate

of appealability and dismiss the appeal.                         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                     DISMISSED



                                              2